DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 5-7 are pending. Claims 1 and 5-7 are currently amended. Claims 2-4 and 8-18 are cancelled. No new claims are added.
In view of the amendment filed 12/27/2021, the following objections and rejections are withdrawn from the previous Office Action, mailed 8/25/2021:
All claim objections (claims have been cancelled)
Objections to the specification
Rejection of claims 1-8 and 10-18 under 35 U.S.C. 112(b)
Rejection of claim 10 under 35 U.S.C. 112(d)
Rejection of claims 1, 6-7, 9-14, and 16-18 under 35 U.S.C. 102(a)(2)
Rejection of claims 2-5, 8, and 15 under 35 U.S.C. 103
The new grounds of rejection are necessitated by claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “artefacts…are restricted to the surface of the wearable part that are not in contact with a wearer.” The claim should read “surfaces…that are not in contact with a wearer” or “surface…that is not in contact with a wearer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the wearable part that are not in contact with a wearer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. A surface of the wearable part not in contact with a wearer has not been previously defined by the claim.
Claim 1 recites the limitation "the whole part" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A whole part has not been previously defined by the claim.
Claim 7 recites the limitation "the outside of the prosthetic limb socket" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.an outside of the prosthetic limb socket has not been previously defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over an Official Raise3D Community forum post titled “Travel moves through open parts” (Aug. 2017) in view of an Ultimaker Community forum post titled “Weird travel path” (Jan. 2018). Evidentiary support is included from the ideaMaker dictionary for “Avoid Travelling Through Holes” and an Ultimaker article titled “Travel settings.”

A public Official Raise3D Community forum post from August 2017 titled “Travel moves through open parts” described 3D printing a prosthetic limb socket using flexible material (NinjaFlex® TPU filament), including the image below (annotations have been added). The post expressed that travel moves across the open parts of the socket left strings and blobs across the inside of the print where a limb would ultimately be placed, as well as a need for this surface to be as smooth as possible. The post also expressed a desire to print in a “spiral motion.”

    PNG
    media_image1.png
    622
    671
    media_image1.png
    Greyscale


	An August 2017 reply to the original post recommended using an existing software setting called “Avoid Traveling Through Holes” in order to reduce nozzle movement inside the model, and the reply post included the below images illustrating the before (top) / after (bottom) effect of enabling this setting to adjust travel moves from across the open space of the model to the outer perimeter:

    PNG
    media_image2.png
    543
    656
    media_image2.png
    Greyscale

The above images clearly show a step to constrain travel moves so that they do not pass through an interior space of the part.
For evidentiary support regarding the function of this feature, the ideaMaker website (page not dated) further describes the “Avoid Travelling Through Holes” feature as a setting that “will optimize the travel path of the printhead to avoid traveling across inner holes on the model to improve surface quality. This reduces possible visible stringing or surface defects. This is recommended to enable when printing with models that have inner hole structures.” Images before/after enabling the feature show a travel move across the inner surface of a hollow part eliminated and moved to the wall of the part.
Other slicing software for 3D printing existing prior to the claimed invention (e.g., Cura, Simplify3D, Slic3r) are known to have similar settings. Cura (Ultimaker) has a setting called “Avoid printed parts” (when traveling). A forum post on the Ultimaker Community website from January 2018 titled “Weird travel path” teaches this feature and illustrated the effect of enabling this setting. Images 
For evidentiary support regarding the function of this feature, the “Travel Settings” section of the Ultimaker Support website (article dated December 2020) further explains that the “Avoid printed parts” setting makes the print head avoid printed parts when traveling and reduces the chance of surface defects, along with providing the below illustrative images (setting is enabled on the right):

    PNG
    media_image3.png
    583
    838
    media_image3.png
    Greyscale


Regarding Claim 1, the Raise3D forum “Travel moves through open parts” thread teaches a method of fused deposition modelling manufacture of a generally cylindrical, hollow wearable part defining a surface with an interior (original post, prosthetic limb socket), the method comprising a plurality of Travel Move steps, in which a printer nozzle stops extruding at a first point and moves to a second point before resuming extrusion (travel moves pictured). The original post of the Raise3D thread does not disclose steps for constraining the printer nozzle to follow a travel path that does not pass through the interior of the wearable part, however the original post expresses this need.
(reply post - “Avoid Travelling Through Holes” setting, images). The intended result regarding the location of artifacts formed as a consequence of travel moves is also read on, as this is the intention of the original post and the recommended solution and would be the expected result. It would have been obvious to modify the process of the original post to constrain the travel paths as taught by the reply, because one of ordinary skill would expect that doing so would reduce nozzle movement inside the model and help to reduce the stringing inside the part as desired by the original post.
The thread does not disclose the remaining claim limitations regarding the travel moves moving around a circle large enough to encompass the part.
The Ultimaker Community forum “Weird travel path” thread also teaches a setting where, for each Travel Move step, the printer nozzle is constrained to follow a travel path that does not pass through the interior of the wearable part (“Avoid printed parts” setting). While the Ultimaker Community thread does not specifically disclose a cylindrical part, the travel moves generated by using the “Avoid printed parts” settings are shown to move along a path which reflects the shape/contour of the printed part it is moving around (images). Therefore, if the part is generally cylindrical, it would be obvious that the expected resulting travel path using this setting would move around a generally circular shape in a given slice, and clearly the circle should be centered on the part with a diameter large enough to encompass the part to achieve the purpose of going around and avoiding the part. Accordingly, this feature reads on the claimed limitation, and it would have been obvious to incorporate such a step to move the travel path further away from critical surfaces of the part, achieve the goal of preventing travel moves across the open space of a part, and avoid stringing on the inside, as preferred by the Raise3D thread. 
The Ultimaker Community thread does not explicitly state that each travel path is created such that, at the first point, the printer nozzle moves radially out to the circle, around the circle, then radially inwards to the second point.

It would have been obvious before the effective filing date of the claimed invention to modify the method of fused deposition modelling manufacture taught by the Raise3D thread with the steps taught by the Ultimaker Community thread in order to keep travel moves from crossing open areas of a part and to manufacture the part with a smooth interior surface as originally preferred in the original Raise3D post.

Regarding claim 6, the Raise3D thread in view of the Ultimaker Community thread teaches the method according to claim 1. The Raise3D thread discloses travel moves being performed in the printing process, indicating that a minimum threshold for a distance between the first and second points, at least to initiate travel, has been met in order to cause the travel to occur.
It is noted that the claim does not require any certain result to occur in relation to meeting the threshold. It is further noted the BRI of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 II).

Regarding claim 7, the Raise3D thread discloses the wearable part is a prosthetic limb socket (original post, flexible socket for a limb amputee). The remainder of the claim limitations have been addressed for claim 1 and apply in the same way for claim 7, as the generally cylindrical, hollow wearable .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Official Raise3D Community forum post titled “Travel moves through open parts” (Aug. 2017) in view of an Ultimaker Community forum post titled “Weird travel path” (Jan. 2018), as applied to claim 1 above, and further in view of Minardi et al., US 2017/0050382 A1 (“Minardi”).

Regarding claim 5, the Raise3D thread in view of the Ultimaker Community thread teaches the method according to claim 1. The Raise3D in view of the Ultimaker Community thread teaches clockwise or anticlockwise movement for each Travel Move (movement around a generally circular contour is in one direction or the other), however neither reference explicitly discloses the movement for each Travel Move minimizes a length of travel.
Minardi teaches a method of extrusion-based 3D printing including generating printer control parameters, such as a head path, (Abstract, [0007]-[0008], [0042], [0047]-[0062]). Minardi teaches the use of their method for optimizing printer head travel paths using the control parameters and combining printer head movements with extrusion commands ([0010], [0053]). Minardi further teaches the head path-plan can be optimized for given constraints, such as to minimize travel moves (when the printing head is moved without extruding material), providing the shortest path routes for each layer ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of fused deposition modelling manufacture including travel moves following a clockwise or anticlockwise path outside the generally cylindrical part, as taught by the Raise3D thread in view of the Ultimaker Community thread, so that the movements are optimized to minimize a length of travel, as taught by Minardi, in order to minimize the total print time and relative movement required.

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jelle ten Kate, Gerwin Smit & Paul Breedveld (2017), 3D-printed upper limb prostheses: a review, discuss 3D printing of prosthetic parts using FDM.
Breaks'n'Makes YouTube video, “3D Printing In TPU - Tips and Tricks” https://youtu.be/ACRh51hdBxo (July 2018), around 6:00-6:20 teaches use of Simplify3D with the “Avoid crossing outline for travel movements” setting selected to avoid traveling through open spaces and leaving wisps through the interior of a hollow, cylindrical object printed from TPU.
Slic3r Manual, Fighting Ooze section (saved online December 2017) describes the “Avoid crossing perimeters” as an option to help control oozing, and states the setting will force the nozzle to follow perimeters as much as possible to minimize the number of times it must cross them when moving around, and between, islands. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754